NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  KEVIN L. PERRY,
                  Plaintiff-Appellant,

                            v.

                  UNITED STATES,
                  Defendant-Appellee.
                ______________________

                      2013-5037
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 12-CV-0425, Judge George W. Miller.
                 ______________________

                 Decided: May 8, 2013
                ______________________

   KEVIN L. PERRY, of El Centro, California, pro se.

     DANIEL RABINOWITZ, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice of Washington, DC, for defendant-appellee.
With him on the brief were STUART F. DELERY, Acting
Assistant Attorney General, JEANNE E. DAVIDSON, Direc-
tor, and DONALD E. KINNER, Assistant Director.
                ______________________
2                                         KEVIN PERRY   v. US
    Before NEWMAN, LOURIE, and WALLACH, Circuit Judges.
PER CURIAM.

    Kevin L. Perry appeals from the final decision of the
United States Court of Federal Claims dismissing his
claim for lack of subject matter jurisdiction. We affirm.
                       BACKGROUND
    Mr. Perry filed suit in the Court of Federal Claims
challenging the Department of Veterans Affairs (“VA”)
determination of his VA benefits on June 28, 2012. The
Court of Federal Claims dismissed his complaint. The
court reasoned that it lacked jurisdiction to review the VA
decision because of 38 U.S.C. § 511 and because there are
no exceptions within section 511 for violations of the
Privacy Act of 1974, Pub. L. No. 93–579, 88 Stat. 1896.
Additionally, the Court of Federal Claims determined
that it would have to dismiss his claim because Mr. Per-
ry’s VA benefits are not property interests for purposes of
the Takings Clause. Finally, the Court of Federal Claims
dismissed, for lack of jurisdiction, a claim under the Due
Process Clause because the Due Process Clause is not
money mandating.
    Mr. Perry timely appealed to this court.       We have
jurisdiction pursuant to 28 U.S.C. § 1295(a)(3).
                        DISCUSSION
    This court reviews de novo a dismissal by the Court of
Federal Claims for lack of jurisdiction. Frazer v. United
States, 288 F.3d 1347, 1351 (Fed. Cir. 2002).
    The Court of Federal Claims dismissed Mr. Perry’s
Complaint because the Court of Appeals for Veterans
Claims, and not the Court of Federal Claims, has exclu-
sive jurisdiction to review VA determinations regarding
disability benefits. This court agrees. Pursuant to 38
U.S.C. § 511(a) the Secretary of Veterans Affairs is re-
 KEVIN PERRY   v. US                                      3
sponsible for deciding all questions concerning the provi-
sion of benefits to veterans, or the dependents or survi-
vors of veterans. 1     These decisions are “final and
conclusive and may not be renewed by other official or by
any court,” except as otherwise permitted. Id. § 511(a)
(listing an appeal to the Court of Appeals for Veterans
Claims as an exception to preclusion of review). An
appeal from the Secretary’s decision concerning benefits
lies with the Board of Veterans Appeals (“Board”). 38
U.S.C. § 7104. The Board’s decisions may be appealed by
the claimant to the Court of Appeals for Veterans Claims.
38 U.S.C. § 7252(a). Under certain circumstances, that
decision may then be subject to review by this court. 38
U.S.C. §§ 7252(c), 7292.
    Here, Mr. Perry appears to argue that this court has
jurisdiction to decide his claim, because it has jurisdiction
to review VA benefit determinations. However, while this
court does have limited jurisdiction to review decisions of
the Court of Appeals for Veterans Claims, 38 U.S.C. §
7292(a), that jurisdiction does not extend to review the
VA benefit determination itself. Instead, this court’s
jurisdiction is limited to review of “the validity of a deci-


    1   Even if Mr. Perry’s claims were not outside of the
Court of Federal Claims’s jurisdiction due to 38 U.S.C. §
511(a), Mr. Perry still failed to show that the court would
have jurisdiction. VA benefits are not considered property
interests for the purposes of the Takings Clause. See
Schism v. United States, 316 F.3d 1259, 1268 (Fed. Cir.
2002) (en banc); Adams v. United States, 391 F.3d 1212,
1225 (Fed. Cir. 2004). Nor does an assertion of a due
process claim pursuant to either the Fifth or Fourteenth
Amendment confer jurisdiction, because those constitu-
tional provisions do not obligate the government to pay
money. LeBlanc v. United States, 50 F.3d 1025, 1028 (Fed.
Cir. 2005).
4                                          KEVIN PERRY   v. US
sion of the [Veterans] Court on a rule of law or of any
statute or regulation . . . that was relied on by the [Veter-
ans] Court in making the decision.” 38 U.S.C. § 7292(a).
“Except to the extent an appeal . . . presents a constitu-
tional issue” this court may not review “a challenge to a
factual determination,” or “a challenge to a law or regula-
tion as applied to the facts of a particular case.” 38 U.S.C.
§ 7292(d)(2). It appears Mr. Perry has previously ap-
pealed a decision by the Board to the Court of Appeals for
Veterans Claims with regard to his VA benefits determi-
nation; however, that decision is not the basis for this
appeal. See Perry v. Nicholson, No. 05-1686, 2007 U.S.
App. Vet. Claims LEXIS 741 (Vet. App. May 16, 2007).
Here, the court must determine whether the Court of
Federal Claims properly dismissed Mr. Perry’s claim for
lack of jurisdiction, not whether this court, in other cir-
cumstances, has jurisdiction to review this type of claim.
     Mr. Perry asserts that the VA has violated the Priva-
cy Act of 1974, and that the Court of Federal Claims
should not have dismissed his Complaint because his
disability benefits are a property interest protected by the
Due Process Clause of the Fifth Amendment. However,
section 511 and related statutes vest jurisdiction in the
Court of Appeals for Veterans Claims, and divest the
Court of Federal Claims of jurisdiction to consider claims
challenging VA benefit decisions, even when that chal-
lenge is stated to be founded upon the Constitution. See,
e.g., Veterans for Common Sense v. Shinseki, 678 F.3d
1013, 1031-32 (9th Cir. 2012) (en banc) (discussing how 38
U.S.C. § 511(a) divests district courts of jurisdiction to
review VA benefit determinations, and how that power
instead lies with the Court of Appeals for Veterans
Claims instead); Beamon v. Brown, 125 F.3d 965, 972-74
(6th Cir. 1997) (discussing the history and scope of the
Court of Appeals for Veterans Claims); Sugrue v. Derwin-
ski, 26 F.3d 8, 10 (2d Cir. 1994) (“[C]ourts do not acquire
jurisdiction to hear challenges to benefits decisions merely
 KEVIN PERRY   v. US                                   5
because those challenges are cloaked in constitutional
terms.”). Accordingly, the Court of Federal Claims cor-
rectly held that it was precluded from asserting jurisdic-
tion over Mr. Perry’s claim by operation of 38 U.S.C. §
511.
    As a separate matter, Mr. Perry has filed a petition
for writ of mandamus with this court requesting his VA
benefits. It appears that Mr. Perry also sought a writ of
mandamus from the Court of Federal Claims. “A writ of
mandamus is an extraordinary remedy.” Hargrove v.
Shinseki, 629 F.3d 1377, 1379 (Fed. Cir. 2011) (internal
quotation marks and citation omitted). A writ should not
be issued unless the petitioner has no adequate alterna-
tive means to attain the desired relief, has established a
clear and indisputable right to the writ, and the court
considers the writ appropriate under the circumstances.
Cheney v. U.S. Dist. Court for D.C., 542 U.S. 367, 380-81
(2004). A writ of mandamus is not a substitute for the
regular appeal process, id., and cannot be used here to
rectify Mr. Perry’s failure to file in the court that has
jurisdiction over his claim.
                       AFFIRMED
No costs.